DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4-26-22 has been entered.
3.	Applicant's amendment and response received 4-26-22, responding to the 03/04/2022 Office Action provided in the rejections of claims 1-4 and 6-21, wherein at least independent claims 1, 11 and 19 have been amended.  Claims 1-4 and 6-21 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 1, 11 and 19 and claims 2-4, 6-10, 12-18 and 20-21 on pages 8-10 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Ranjan (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-4, 6-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangtani et al., US 2017/0004018 (hereinafter Mangtani) in view of DM et al.,  US 2020/0218579 (hereinafter DM) in view of Barfield, JR.,  US 2020/0249936 in view of Ward et al., US Patent No. 9,747,635 (hereinafter Ward) in view of Ranjan et al., US 2020/0304571 (hereinafter Ranjan). 
   In regards to claim 1, Mangtani teaches:
A method for managing or managing deployment of software packages or data packages to multiple cloud computing systems, comprising (p. 2, [0021], see a developer 102 of enterprise 100 uses an application director 106, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application 108 onto one of deployment environments 112 provided by a cloud computing platform provider 110… It is noted that the term "application" is used herein to generally refer to a logical deployment unit, comprised of application packages and their dependent middleware and operating systems) and (p. 3, [0027], see in step 204, application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112)). 
obtaining, by at least one processor, a package that includes a software container, a file, or a data package (p. 3, [0029-0030], see in step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner) and (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint).
authenticating, based on selecting the selected cloud computing system, an account with the selected cloud computing system (Fig. 3A, see  Register Cloud provider and associate with available cloud templates and deployment environments 310, 302 login and provide cloud provider details and credentials, provide list of available cloud templates and deployment environments 112 to application director 106 308).
deploying, based on authenticating the account with the selected cloud computing system, the package to the selected cloud computing system (p. 2, [0018], see FIGS. 8B and 8C are flow diagrams that illustrate steps for executing a deployment plan to deploy an application on VMs in a cloud computing environment).
Mangtani doesn’t explicitly teach:
selecting, by the at least one processor, from the multiple cloud computing systems, a cloud computing system to which to deploy the package, wherein selecting the selected cloud computing system includes determining, based on a cost associated with the selected cloud computing system, the selected cloud computing system as an optimal option of the multiple cloud computing systems for deploying the package.
However, DM teaches such use: (Fig. 4, processor 432, Receive a deployment preference for a workload to be deployed on a cloud service provider 436, select a cloud service provider from a group of cloud service providers to provide service for the workload 438, deploy the workload to the selected cloud service provider 440), (p. 6, [0058], see the executable instructions may be "installed" on the system 430 illustrated in FIG. 4.  Machine-readable storage medium 434 may be a portable, external or remote storage medium, for example, that allows the system 430 to download the instructions from the portable/external/remote storage medium.  In this situation, the executable instructions may be part of an "installation package") and (p. 6, [0060], see select instructions 438, when executed by a processor such as processor 432, may cause system 430 to select a cloud service provider from a group of cloud service providers to provide a service for the workload.  System 430 can select the cloud service provider based on a service characteristic of the selected cloud service provider corresponding to the received deployment preference having a highest rank among service characteristics of the group of cloud service providers.  Service characteristics of a cloud service provider can correlate with deployment preferences of a user, and can include a success rate of deployment of previous workloads of the cloud service provider, cost to deploy the workload using the cloud service provider). 
Mangtani and DM are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani and DM before him or her, to modify the system of Mangtani to include the teachings of DM, as a system for selecting a cloud service provider, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to utilize cost metrics in selecting a cloud system, as suggested by DM (p. 6, [0060], p. 6, [0066]).  
Mangtani and DM, in particular Mangtani doesn’t explicitly teach:
the package is compatible to be deployed to multiple cloud computing systems including obtaining multiple containers of the package.
However, Barfield teaches such use: (p. 1, [0005], see the embodiment specifies a system to scale manage and deploy user supplied algorithms in a cloud infrastructure or on a device) and (p. 8, [0042], see with the user defined code, user supplied algorithm model, dependencies by the system, and APIs defined by the system, a container (e.g., software container) is ready to be released as a packaged application in one or many systems for deploying the user supplied algorithm for consumption by many devices or other software applications… The containers and dependencies, along with models and method 226, may create different sets of algorithm containers to be released on different platforms and may store these containers for loading into an inference Cloud API platform.  As a part of 226, an automatic approach to generating the API (as indicated by 228) may be used to generate Device and Cloud APIs to package into containers for inference deployment) (emphasis added). 
Mangtani, DM and Barfield, in particular Mangtani doesn’t explicitly teach:
the cost is based on a size of the package.
However, Ward teaches such use: (column 8, lines 41-50, see for example, if a selected reserved instance 104 has 9 months and 12 days remaining, the customer 120 may be able to sell a 9 month remaining term of the reserved instance in the reserved instance marketplace. In one embodiment, the asking price may be defaulted to the last selling price of a reserved instance 104 with similar type and configuration parameters (e.g. availability zone, platform, size, tenancy, and the like) for the selected term, as determined from the reserved instance resale history data 138). 
Mangtani, DM, Barfield and Ward are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani and Ward before him or her, to modify the system of Mangtani to include the teachings of Ward, as a system for reserved instance marketplace, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to deploy development and staging containers, as suggested by Ward (column 8, lines 41-50, column 17, lines 53-62).      
Mangtani, DM, Barfield and Ward, in particular Mangtani doesn’t explicitly teach:
determining whether the package is to be deployed to a spot instance or a reserved instance, wherein the multiple cloud computing systems each have separate costs for spot instances and reserved instances. 
However, Ranjan teaches such use: (p. 2, [0022], see for example, the lifecycle characteristic constraint may include a constraint specifying and/or utilizable to determine what type of instances on a candidate computing cloud match the specific application workload from a costing perspective. For example, a candidate cloud may offer specific instance types such as on-demand instances, reserved instances, and spot instances. Each type of instance may be associated with a unique costing structure. For example, on-demand pricing may have a first cost level, reserved instances may be associated with a second cost level that is offered at a forty to sixty percent discount to the first cost level, and spot instances may be associated with a second cost level that is offered at a sixty to ninety percent discount to the first cost level. On-demand instances may involve no upfront commitment to the instance from the customer, reserved instances may involve a one to three-year commitment to the instance from the customer, and a spot instance may allocate unused computational resources to execute customers applications and may involve no specific commitment to an instance) and (p. 9, [0081], see at 5064, the method 5062 includes identifying a set of cloud computing data centers that match an application behavior pattern. The application behavior pattern may be determined from deep machine learning of historical behavior patterns of the application as the application was executed on its native computing data center. determining, based on a cost associated with the selected cloud computing system, the selected cloud computing system as an optimal option of the multiple cloud computing systems for deploying the package). 
Mangtani, DM, Barfield, Ward and Ranjan are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani, DM, Barfield, Ward and Ranjan before him or her, to modify the system of Mangtani DM, Barfield, Ward, in particular Mangtani to include the teachings of Ranjan, as a system for application migrations, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to deploy on a cloud platform, as suggested by Ranjan (p. 2, [0022], p. 10, [0092]).      

   In regards to claim 2, Mangtani teaches:
providing an interface that facilitates selection of the selected cloud computing system from the multiple cloud computing system for deploying the package (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint) and (p. 3 [0029-0030]In step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner). 
selecting the selected cloud computing system includes receiving, from the interface, an indication of selection of the selected cloud computing system (p. 3, [0033], see for example, with multiple cloud templates mapped to the same logical template, a user deploying to a production environment may select a cloud template specifying a large amount of disk space, whereas a deployment to a test or staging environment may call for selection of a cloud template with a small amount of disk space).

   In regards to claim 3, Mangtani teaches:
obtaining a list of packages from a repository (p. 3, [0029-0030], see in step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner) and (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint).
displaying, via the interface, the list of packages for selection (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint) and (p. 3 [0029-0030]In step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner). 
obtaining the package is based on receiving, from the interface, an indication of selection of the package from the list of packages (p. 3, [0029-0030], see in step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner) and (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint).

   In regards to claim 4, Mangtani doesn’t explicitly teach:
the list of packages includes at least one of a list of one or more binaries stored in the repository that are compatible for execution via the multiple cloud computing systems or a list of one or more data collections stored in the repository that are compatible for accessing via the multiple cloud computing systems.
However, DM teaches such use: (p. 2, [0022], see blueprint 126 may be assembled out of items from a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage) that may be provisioned from cloud computing platform provider 110 and available application components (e.g., software services, scripts, code components, application-specific packages) that may be installed on the provisioned virtual computing resources).
Mangtani and DM are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani and DM before him or her, to modify the system of Mangtani to include the teachings of DM, as a system for selecting a cloud service provider, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to utilize cost metrics in selecting a cloud system, as suggested by DM (p. 6, [0060], p. 6, [0066]).      

   In regards to claim 6, Mangtani teaches:
displaying, via the interface, a list of multiple packages from a repository along with an indication of one of the multiple cloud computing systems to which each package in the list of multiple packages is deployed (Fig. 4, see Blueprint, Deployment Profiles, Dukes Bank DP-IT, Dev Profile-WDC,  Logical Templates, Database servers, OS Templates, CentOS32 5.6, RHEL16 32, SLES 32 1.0, Ubuntu 64 404, Code Components 408, Services, Application servers 406) and (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint. Canvas 402 provides drag-and-drop functionality that enables the user to select and drag an item from palettes 404, 406, 408 and drop the selected item within the boundaries of canvas 402 to insert the selected item into blueprint 126, as illustrated by arrow 410. In the example shown, each node 412 has been created from a logical template (identified as “CentOS32 5.6” having CentOS 5.6 32-bit operating system installed).

   In regards to claim 7, Mangtani teaches:
removing, from a previous cloud computing system of the multiple cloud computing systems and based on the deploying the package to the selected cloud computing system, a previous package associated with the package (p. 2, [0008], see generating a deployment plan for executing the tasks in an order specified according to a topology of the virtual computing resources, the application components, and one or more dependencies between application components) and (p. 6, [0052-0053], see the user has created a dependency from a load balancer (e.g., Apache) to a web application package (e.g., EAR component) to indicate that the load balancer should be deployed after the deployment of the web application is completed. As such, in step 336, the user may select at least two application components and/or nodes, for example, by using a pointer cursor in user interface 400 to select one or more nodes and/or application components within canvas 402 and creating a dependency between the application components via a link button 420. It is appreciated that the user may later use a pointer cursor to select an existing dependency and delete and/or modify the selected dependency, for example, by pressing a delete button 422. In step 338, responsive to user input, application director 106 inserts a dependency between the selected application components (and/or nodes) into blueprint 126).

   In regards to claim 8, Mangtani teaches:
managing accessing the multiple cloud computing systems via an orchestration environment, wherein deploying the package to the selected cloud computing system includes providing the package to the selected cloud computing system via the orchestration environment (p. 2, [0020-0021], see FIG. 1 depicts one embodiment of a system for deploying an application on multiple cloud computing environments. In this embodiment, a multi-tier application created by developer 102 is being deployed for enterprise 100 in a deployment environment 112 provided by a cloud computing platform provider 110 (sometimes referred to simply as “cloud provider”). A developer 102 of enterprise 100 uses an application director 106, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application 108 onto one of deployment environments 112 provided by a cloud computing platform provider 110. As illustrated, application director 106 includes the following software modules: a topology generator 120, a deployment plan generator 122, and a deployment director 124), (p. 5, [0045], see User interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint. Canvas 402 provides drag-and-drop functionality that enables the user to select and drag an item from palettes 404, 406, 408 and drop the selected item within the boundaries of canvas 402 to insert the selected item into blueprint 126, as illustrated by arrow 410. In the example shown, each node 412 has been created from a logical template (identified as “CentOS32 5.6” having CentOS 5.6 32-bit operating system installed) and (p. 4, [0033], see Administrator… may map multiple cloud templates to one logical template to allow for selection of different cloud templates from different cloud providers at deployment time).

   In regards to claim 9, Mangtani teaches:
providing an interface that obtains, from the orchestration environment, one or more status parameters of the package deployed on the selected cloud computing system, and displays the one or more status parameters (p. 6, [0054], see in step 346, the user receives a status indication regarding generation of blueprint 126. Alternatively, in step 344, responsive to detecting an error within blueprint 126, application director 106 transmits an error message to the user. Application director 106 may provide the user with opportunities to perform one or more remedial actions to correct any detected errors), (p. 11, [0092], see in step 850, deployment agent 726 transmits a task status that indicates successful or unsuccessful completion of the task via addressing and discovery layer 720. In one embodiment, deployment agent 726 provides status output, log records, and other output (e.g., verbose text output from a UNIX shell) resultant from execution of the task. Deployment agent 726 further transmits an updated set of property values post-execution of the task to propagate any updated property values) and (p. 12, [0098], see  Deployment agent 726 is configured to communicate with deployment director 124 to provide execution status for tasks that have been successfully executed on VM).

   In regards to claim 11, Mangtani teaches:
A system for managing or managing deployment of software packages or data packages to multiple cloud computing systems, comprising: a memory; and at least one processor coupled to the memory and configured to: (p. 2, [0021], see a developer 102 of enterprise 100 uses an application director 106, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application 108 onto one of deployment environments 112 provided by a cloud computing platform provider 110… It is noted that the term "application" is used herein to generally refer to a logical deployment unit, comprised of application packages and their dependent middleware and operating systems) and (p. 3, [0027], see in step 204, application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112)). 
obtain a package that includes a software container, a file, or a data package (p. 3, [0029-0030], see in step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner) and (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint).
authenticate, based on determining the selected cloud computing system, an account with the selected cloud computing system (Fig. 3A, see  Register Cloud provider and associate with available cloud templates and deployment environments 310, 302 login and provide cloud provider details and credentials, provide list of available cloud templates and deployment environments 112 to application director 106 308).
deploy, based on authenticating the account with the selected cloud computing system, the package to the selected cloud computing system (p. 2, [0018], see FIGS. 8B and 8C are flow diagrams that illustrate steps for executing a deployment plan to deploy an application on VMs in a cloud computing environment).
Mangtani doesn’t explicitly teach:
selecting, by the at least one processor, from the multiple cloud computing systems, a cloud computing system to which to deploy the package, wherein selecting the selected cloud computing system includes determining, based on a cost associated with the selected cloud computing system, the selected cloud computing system as an optimal option of the multiple cloud computing systems for deploying the package.
However, DM teaches such use: (Fig. 4, processor 432, Receive a deployment preference for a workload to be deployed on a cloud service provider 436, select a cloud service provider from a group of cloud service providers to provide service for the workload 438, deploy the workload to the selected cloud service provider 440), (p. 6, [0058], see the executable instructions may be "installed" on the system 430 illustrated in FIG. 4.  Machine-readable storage medium 434 may be a portable, external or remote storage medium, for example, that allows the system 430 to download the instructions from the portable/external/remote storage medium.  In this situation, the executable instructions may be part of an "installation package") and (p. 6, [0060], see select instructions 438, when executed by a processor such as processor 432, may cause system 430 to select a cloud service provider from a group of cloud service providers to provide a service for the workload.  System 430 can select the cloud service provider based on a service characteristic of the selected cloud service provider corresponding to the received deployment preference having a highest rank among service characteristics of the group of cloud service providers.  Service characteristics of a cloud service provider can correlate with deployment preferences of a user, and can include a success rate of deployment of previous workloads of the cloud service provider, cost to deploy the workload using the cloud service provider). 
Mangtani and DM are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani and DM before him or her, to modify the system of Mangtani to include the teachings of DM, as a system for selecting a cloud service provider, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to utilize cost metrics in selecting a cloud system, as suggested by DM (p. 6, [0060], p. 6, [0066]).     
Mangtani and DM, in particular Mangtani doesn’t explicitly teach:
the package is compatible to be deployed to multiple cloud computing systems including obtaining multiple containers of the package.
However, Barfield teaches such use: (p. 1, [0005], see the embodiment specifies a system to scale manage and deploy user supplied algorithms in a cloud infrastructure or on a device) and (p. 8, [0042], see with the user defined code, user supplied algorithm model, dependencies by the system, and APIs defined by the system, a container (e.g., software container) is ready to be released as a packaged application in one or many systems for deploying the user supplied algorithm for consumption by many devices or other software applications… The containers and dependencies, along with models and method 226, may create different sets of algorithm containers to be released on different platforms and may store these containers for loading into an inference Cloud API platform.  As a part of 226, an automatic approach to generating the API (as indicated by 228) may be used to generate Device and Cloud APIs to package into containers for inference deployment) (emphasis added). 
Mangtani, DM and Barfield, in particular Mangtani doesn’t explicitly teach:
the cost is based on a size of the package.
However, Ward teaches such use: (column 8, lines 41-50, see for example, if a selected reserved instance 104 has 9 months and 12 days remaining, the customer 120 may be able to sell a 9 month remaining term of the reserved instance in the reserved instance marketplace. In one embodiment, the asking price may be defaulted to the last selling price of a reserved instance 104 with similar type and configuration parameters (e.g. availability zone, platform, size, tenancy, and the like) for the selected term, as determined from the reserved instance resale history data 138). 
Mangtani, DM, Barfield and Ward are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani and Ward before him or her, to modify the system of Mangtani to include the teachings of Ward, as a system for reserved instance marketplace, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to deploy development and staging containers, as suggested by Ward (column 8, lines 41-50, column 17, lines 53-62).   
Mangtani, DM, Barfield and Ward, in particular Mangtani doesn’t explicitly teach:
determining whether the package is to be deployed to a spot instance or a reserved instance, wherein the multiple cloud computing systems each have separate costs for spot instances and reserved instances. 
However, Ranjan teaches such use: (p. 2, [0022], see for example, the lifecycle characteristic constraint may include a constraint specifying and/or utilizable to determine what type of instances on a candidate computing cloud match the specific application workload from a costing perspective. For example, a candidate cloud may offer specific instance types such as on-demand instances, reserved instances, and spot instances. Each type of instance may be associated with a unique costing structure. For example, on-demand pricing may have a first cost level, reserved instances may be associated with a second cost level that is offered at a forty to sixty percent discount to the first cost level, and spot instances may be associated with a second cost level that is offered at a sixty to ninety percent discount to the first cost level. On-demand instances may involve no upfront commitment to the instance from the customer, reserved instances may involve a one to three-year commitment to the instance from the customer, and a spot instance may allocate unused computational resources to execute customers applications and may involve no specific commitment to an instance) and (p. 9, [0081], see at 5064, the method 5062 includes identifying a set of cloud computing data centers that match an application behavior pattern. The application behavior pattern may be determined from deep machine learning of historical behavior patterns of the application as the application was executed on its native computing data center. determining, based on a cost associated with the selected cloud computing system, the selected cloud computing system as an optimal option of the multiple cloud computing systems for deploying the package). 
Mangtani, DM, Barfield, Ward and Ranjan are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani, DM, Barfield, Ward and Ranjan before him or her, to modify the system of Mangtani DM, Barfield, Ward, in particular Mangtani to include the teachings of Ranjan, as a system for application migrations, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to deploy on a cloud platform, as suggested by Ranjan (p. 2, [0022], p. 10, [0092]).      

   In regards to claim 12, Mangtani teaches:
provide, via a display, an interface that facilitates selection of the selected cloud computing system from the multiple cloud computing system for deploying the package (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint) and (p. 3 [0029-0030]In step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner). 
the at least one processor is configured to determine the selected cloud computing system based on receiving, from the interface, an indication of selection of the selected cloud computing system (p. 3, [0033], see for example, with multiple cloud templates mapped to the same logical template, a user deploying to a production environment may select a cloud template specifying a large amount of disk space, whereas a deployment to a test or staging environment may call for selection of a cloud template with a small amount of disk space).

   In regards to claim 13, Mangtani teaches:
obtain a list of packages from a repository (p. 3, [0029-0030], see in step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner) and (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint).
display, via the interface, the list of packages for selection (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint) and (p. 3 [0029-0030]In step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner). 
the at least one processor is configured to obtain the package based on receiving, from the interface, an indication of selection of the package from the list of packages (p. 3, [0029-0030], see in step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner) and (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint).

   In regards to claim 14, Mangtani teaches:
the list of packages includes a list of one or more binaries stored in the repository that are compatible for execution via the multiple cloud computing systems (p. 4, [0034], see in step 320, administrator 104 specifies one or more application components, such as services and code components, which may be installed on a virtual machine for supporting execution of an application. Code components are application-specific binaries, scripts, or processes, for example, written by developer 102 and packaged into one or more files, to provide logic for the application), (p. 4, [0030], see logical templates enable application director 106 to define an application topology in a cloud-agnostic manner) and (p. 4, [0033], see administrator 104 may map multiple cloud templates to one logical template to allow for selection of different cloud templates from different cloud providers at deployment time).

   In regards to claim 15, Mangtani teaches:
the list of packages includes a list of one or more data collections stored in the repository that are compatible for accessing via the multiple cloud computing systems (p. 4, [0034], see in step 320, administrator 104 specifies one or more application components, such as services and code components, which may be installed on a virtual machine for supporting execution of an application. Code components are application-specific binaries, scripts, or processes, for example, written by developer 102 and packaged into one or more files, to provide logic for the application), (p. 4, [0030], see logical templates enable application director 106 to define an application topology in a cloud-agnostic manner) and (p. 4, [0033], see administrator 104 may map multiple cloud templates to one logical template to allow for selection of different cloud templates from different cloud providers at deployment time).

   In regards to claim 16, Mangtani teaches:
display, via the interface, a list of multiple packages from a repository along with an indication of one of the multiple cloud computing systems to which each package in the list of multiple packages is deployed (Fig. 4, see Blueprint, Deployment Profiles, Dukes Bank DP-IT, Dev Profile-WDC,  Logical Templates, Database servers, OS Templates, CentOS32 5.6, RHEL16 32, SLES 32 1.0, Ubuntu 64 404, Code Components 408, Services, Application servers 406) and (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint. Canvas 402 provides drag-and-drop functionality that enables the user to select and drag an item from palettes 404, 406, 408 and drop the selected item within the boundaries of canvas 402 to insert the selected item into blueprint 126, as illustrated by arrow 410. In the example shown, each node 412 has been created from a logical template (identified as “CentOS32 5.6” having CentOS 5.6 32-bit operating system installed).

   In regards to claim 17, Mangtani teaches:
remove, from a previous cloud computing system of the multiple cloud computing systems and based on the deploying the package to the selected cloud computing system, a previous package associated with the package (p. 2, [0008], see generating a deployment plan for executing the tasks in an order specified according to a topology of the virtual computing resources, the application components, and one or more dependencies between application components) and (p. 6, [0052-0053], see the user has created a dependency from a load balancer (e.g., Apache) to a web application package (e.g., EAR component) to indicate that the load balancer should be deployed after the deployment of the web application is completed. As such, in step 336, the user may select at least two application components and/or nodes, for example, by using a pointer cursor in user interface 400 to select one or more nodes and/or application components within canvas 402 and creating a dependency between the application components via a link button 420. It is appreciated that the user may later use a pointer cursor to select an existing dependency and delete and/or modify the selected dependency, for example, by pressing a delete button 422. In step 338, responsive to user input, application director 106 inserts a dependency between the selected application components (and/or nodes) into blueprint 126).

   In regards to claim 18, Mangtani teaches:
manage accessing the multiple cloud computing systems via an orchestration environment, wherein the at least one processor is configured to deploy the package to the selected cloud computing system based on providing the package to the selected cloud computing system via the orchestration environment (p. 2, [0020-0021], see FIG. 1 depicts one embodiment of a system for deploying an application on multiple cloud computing environments. In this embodiment, a multi-tier application created by developer 102 is being deployed for enterprise 100 in a deployment environment 112 provided by a cloud computing platform provider 110 (sometimes referred to simply as “cloud provider”). A developer 102 of enterprise 100 uses an application director 106, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application 108 onto one of deployment environments 112 provided by a cloud computing platform provider 110. As illustrated, application director 106 includes the following software modules: a topology generator 120, a deployment plan generator 122, and a deployment director 124), (p. 5, [0045], see User interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint. Canvas 402 provides drag-and-drop functionality that enables the user to select and drag an item from palettes 404, 406, 408 and drop the selected item within the boundaries of canvas 402 to insert the selected item into blueprint 126, as illustrated by arrow 410. In the example shown, each node 412 has been created from a logical template (identified as “CentOS32 5.6” having CentOS 5.6 32-bit operating system installed) and (p. 4, [0033], see Administrator… may map multiple cloud templates to one logical template to allow for selection of different cloud templates from different cloud providers at deployment time).

   In regards to claim 19, Mangtani teaches:
A non-transitory computer-readable medium storing computer executable code for managing or managing deployment of software packages or data packages to multiple cloud computing systems, comprising code for: (p. 2, [0021], see a developer 102 of enterprise 100 uses an application director 106, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application 108 onto one of deployment environments 112 provided by a cloud computing platform provider 110… It is noted that the term "application" is used herein to generally refer to a logical deployment unit, comprised of application packages and their dependent middleware and operating systems) and (p. 3, [0027], see in step 204, application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112)). 
obtaining a package that includes a software container, a file, or a data package (p. 3, [0029-0030], see in step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner) and (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint).
authenticating, based on determining the selected cloud computing system, an account with the selected cloud computing system (Fig. 3A, see  Register Cloud provider and associate with available cloud templates and deployment environments 310, 302 login and provide cloud provider details and credentials, provide list of available cloud templates and deployment environments 112 to application director 106 308).
deploying, based on authenticating the account with the selected cloud computing system, the package to the selected cloud computing system (p. 2, [0018], see FIGS. 8B and 8C are flow diagrams that illustrate steps for executing a deployment plan to deploy an application on VMs in a cloud computing environment).
Mangtani doesn’t explicitly teach:
selecting, by the at least one processor, from the multiple cloud computing systems, a cloud computing system to which to deploy the package, wherein selecting the selected cloud computing system includes determining, based on a cost associated with the selected cloud computing system, the selected cloud computing system as an optimal option of the multiple cloud computing systems for deploying the package.
However, DM teaches such use: (Fig. 4, processor 432, Receive a deployment preference for a workload to be deployed on a cloud service provider 436, select a cloud service provider from a group of cloud service providers to provide service for the workload 438, deploy the workload to the selected cloud service provider 440), (p. 6, [0058], see the executable instructions may be "installed" on the system 430 illustrated in FIG. 4.  Machine-readable storage medium 434 may be a portable, external or remote storage medium, for example, that allows the system 430 to download the instructions from the portable/external/remote storage medium.  In this situation, the executable instructions may be part of an "installation package") and (p. 6, [0060], see select instructions 438, when executed by a processor such as processor 432, may cause system 430 to select a cloud service provider from a group of cloud service providers to provide a service for the workload.  System 430 can select the cloud service provider based on a service characteristic of the selected cloud service provider corresponding to the received deployment preference having a highest rank among service characteristics of the group of cloud service providers.  Service characteristics of a cloud service provider can correlate with deployment preferences of a user, and can include a success rate of deployment of previous workloads of the cloud service provider, cost to deploy the workload using the cloud service provider). 
Mangtani and DM are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani and DM before him or her, to modify the system of Mangtani to include the teachings of DM, as a system for selecting a cloud service provider, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to utilize cost metrics in selecting a cloud system, as suggested by DM (p. 6, [0060], p. 6, [0066]).  
Mangtani and DM, in particular Mangtani doesn’t explicitly teach:
the package is compatible to be deployed to multiple cloud computing systems including obtaining multiple containers of the package.
However, Barfield teaches such use: (p. 1, [0005], see the embodiment specifies a system to scale manage and deploy user supplied algorithms in a cloud infrastructure or on a device) and (p. 8, [0042], see with the user defined code, user supplied algorithm model, dependencies by the system, and APIs defined by the system, a container (e.g., software container) is ready to be released as a packaged application in one or many systems for deploying the user supplied algorithm for consumption by many devices or other software applications… The containers and dependencies, along with models and method 226, may create different sets of algorithm containers to be released on different platforms and may store these containers for loading into an inference Cloud API platform.  As a part of 226, an automatic approach to generating the API (as indicated by 228) may be used to generate Device and Cloud APIs to package into containers for inference deployment) (emphasis added). 
Mangtani, DM and Barfield, in particular Mangtani doesn’t explicitly teach:
the cost is based on a size of the package.
However, Ward teaches such use: (column 8, lines 41-50, see for example, if a selected reserved instance 104 has 9 months and 12 days remaining, the customer 120 may be able to sell a 9 month remaining term of the reserved instance in the reserved instance marketplace. In one embodiment, the asking price may be defaulted to the last selling price of a reserved instance 104 with similar type and configuration parameters (e.g. availability zone, platform, size, tenancy, and the like) for the selected term, as determined from the reserved instance resale history data 138). 
Mangtani, DM, Barfield and Ward are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani and Ward before him or her, to modify the system of Mangtani to include the teachings of Ward, as a system for reserved instance marketplace, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to deploy development and staging containers, as suggested by Ward (column 8, lines 41-50, column 17, lines 53-62).      
Mangtani, DM, Barfield and Ward, in particular Mangtani doesn’t explicitly teach:
determining whether the package is to be deployed to a spot instance or a reserved instance, wherein the multiple cloud computing systems each have separate costs for spot instances and reserved instances. 
However, Ranjan teaches such use: (p. 2, [0022], see for example, the lifecycle characteristic constraint may include a constraint specifying and/or utilizable to determine what type of instances on a candidate computing cloud match the specific application workload from a costing perspective. For example, a candidate cloud may offer specific instance types such as on-demand instances, reserved instances, and spot instances. Each type of instance may be associated with a unique costing structure. For example, on-demand pricing may have a first cost level, reserved instances may be associated with a second cost level that is offered at a forty to sixty percent discount to the first cost level, and spot instances may be associated with a second cost level that is offered at a sixty to ninety percent discount to the first cost level. On-demand instances may involve no upfront commitment to the instance from the customer, reserved instances may involve a one to three-year commitment to the instance from the customer, and a spot instance may allocate unused computational resources to execute customers applications and may involve no specific commitment to an instance) and (p. 9, [0081], see at 5064, the method 5062 includes identifying a set of cloud computing data centers that match an application behavior pattern. The application behavior pattern may be determined from deep machine learning of historical behavior patterns of the application as the application was executed on its native computing data center. determining, based on a cost associated with the selected cloud computing system, the selected cloud computing system as an optimal option of the multiple cloud computing systems for deploying the package). 
Mangtani, DM, Barfield, Ward and Ranjan are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani, DM, Barfield, Ward and Ranjan before him or her, to modify the system of Mangtani DM, Barfield, Ward, in particular Mangtani to include the teachings of Ranjan, as a system for application migrations, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to deploy on a cloud platform, as suggested by Ranjan (p. 2, [0022], p. 10, [0092]).      

   In regards to claim 20, Mangtani teaches:
providing an interface that facilitates selection of the selected cloud computing system from the multiple cloud computing system for deploying the package (p. 5, [0045], see user interface 400 includes one or more “palettes” that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint) and (p. 3 [0029-0030]In step 308, responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Virtual machine templates that are made available by cloud provider 110 are referred to herein as “cloud templates.” In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner). 
Mangtani doesn’t explicitly teach:
the code for selecting selects the selected cloud computing system based on receiving, from the interface, an indication of selection of the selected cloud computing system.
However, DM teaches such use: (Fig. 4, processor 432, Receive a deployment preference for a workload to be deployed on a cloud service provider 436, select a cloud service provider from a group of cloud service providers to provide service for the workload 438, deploy the workload to the selected cloud service provider 440), (p. 6, [0058], see the executable instructions may be "installed" on the system 430 illustrated in FIG. 4.  Machine-readable storage medium 434 may be a portable, external or remote storage medium, for example, that allows the system 430 to download the instructions from the portable/external/remote storage medium.  In this situation, the executable instructions may be part of an "installation package") and (p. 6, [0060], see select instructions 438, when executed by a processor such as processor 432, may cause system 430 to select a cloud service provider from a group of cloud service providers to provide a service for the workload.  System 430 can select the cloud service provider based on a service characteristic of the selected cloud service provider corresponding to the received deployment preference having a highest rank among service characteristics of the group of cloud service providers.  Service characteristics of a cloud service provider can correlate with deployment preferences of a user, and can include a success rate of deployment of previous workloads of the cloud service provider, cost to deploy the workload using the cloud service provider). 
Mangtani and DM are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani and DM before him or her, to modify the system of Mangtani to include the teachings of DM, as a system for selecting a cloud service provider, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to utilize cost metrics in selecting a cloud system, as suggested by DM (p. 6, [0060], p. 6, [0066]).  

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mangtani, in view of DM, in view of Barfield, in view or Ward ) in view of Ranjan in view of Russell et al.,  US Patent No. 9,965,377 (hereinafter Russell).
In regards to claims 1-3, the rejections above are incorporated accordingly.
In regards to claim 21, Mangtani, DM, Barfield, Ward and Ranjan, in particular Mangtani doesn’t explicitly teach:
deploying the package includes deploying the multiple containers of the package to the selected cloud computing system, and wherein the multiple containers include at least a development container and a staging container for the package.
However, Russell teaches such use: (column 7, line 8-14, see in some instances, the developer may create a separate container for the tests that are to be run. The test code container can be deployed by the container management system to the nodes together with the code container… In general, the integration test component 252d does not analyze the results but simply compares the results to the test criteria specified by the developer 302 in the development package that includes the code container, and then returns either a `pass` code or a `fail` code to the developer 302) (emphasis added).    
Mangtani, DM, Barfield, Ward, Ranjan and Russell are analogous art because they are from the same field of endeavor, software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani, DM, Barfield, Ward, Ranjan and Russell before him or her, to modify the system of Mangtani, DM, Barfield, Ward and Ranjan, in particular Mangtani to include the teachings of Russell, as a system for pipeline deployment packages, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to deploy development and staging containers, as suggested by Russell (column 7, line 8-14, column 17, lines 46-53).      

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mangtani in view of  DM, in view of Barfield in view of Ward in view of Ranjan in view of Puttaswamy Naga et al.,  US 2014/0067994 (hereinafter Puttaswamy). 	    
In regards to claim 1, the rejections above are incorporated respectively.
   In regards to claim 10, Mangtani, DM, Barfield, Ward and Ranjan, in particular Mangtani doesn’t explicitly teach:
determining the selected cloud computing system as the optimal option of the multiple cloud computing systems is based on determining that the selected cloud computing system provides a lowest cost option of the multiple cloud computing systems for deploying the package.
However, Puttaswamy teaches such use: (p. 5, [0060], see select the potential CSP having the lowest storage cost to provide the disk portion of the MCFS (i.e., the cloud of that CSP is cloud 310.sub.3 which is used to provide disk 316).  It should be appreciated that, although primarily described herein with respect to determining clouds 310 used to host the file system components by selection of CSPs used to host the file system components (e.g., where three different cloud storage services of three different CSPs are used to host the file system components), determination of the clouds 310 used to host the file system components may be performed by selecting from among cloud storage services of CSPs (e.g., determining a set of potential cloud storage service and selecting ones of the potential cloud storage services used to host the file system components). 
Mangtani, DM, Barfield, Ward, Ranjan and Puttaswamy are analogous art because they are from the same field of endeavor, Software deployment.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mangtani, DM, Barfield, Ward, Ranjan and Puttaswamy before him or her, to modify the system of Mangtani, DM, Barfield, Ward and Ranjan in particular Mangtani to include the teachings of Puttaswamy, as a system for reducing cost related to the use of network deployment, and accordingly it would enhance the system of Mangtani, which is focused on a system for deployment in a cloud infrastructure, because that would provide Mangtani with the ability to reduce cloud storage deployment cost, as suggested by Puttaswamy (p. 5, [0060], p. 12, [0016]).      
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Martinez et al., 	US 9069599  

Borthakur et al., 	US 9811365

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193